Title: Legality of trailer park landlord sending note implying a vote for Biden is a vote for increased rent?
Question:
Answer #1: Does the landlord’s statement regarding rent if Trump wins qualify as binding? If he wound up suffering hardship and had to increase rent a year later, could he be forced to pay it back if successfully sued?Answer #2: If that were what it was implying then that would not be legal. But it's not. This might be incredibly stupid, but you can base prices, including rent, on whatever dumbfuckery you want aside from protected statuses. You could promise free rent if the Broncos win the World Series, or double everyone's rent if they don't. You could make the rent 420.69 because you have a tech billionaires sense of humor. 

But markets are still markets and if this persons politics results in them being well above market, they are going to find themselves with few tenants.Answer #3: OK very off-topic about to follow so brace yourself. It’s always interesting to me when people become instantly Internet (in) famous because they always lag a little bit in their understanding of the shit storm they are about to go through.. This guy, as of noon Eastern standard time USA, is still on Facebook and posting “wake up sheeple!“ type Posts. His small group of 20 friends are making some favorable comments, and then 500 strangers are making Not so favorable comments. I almost feel sorry for the guy because he seems to be slow on the uptake in understanding that the only thing he should be doing now is deleting his accounts and going quiet. It’s the only way to survive with your sanity intact when you become this famous in minutes.